Per Curiam.
The defendant corporation executed two chattel mortgages, — one to defendant Kock, and the other to complainant. Kock foreclosed his mortgage. Intervener, Fox, was a constable, and, at the direction of Kock, and under his chattel mortgage, took possession of *119all the property, including the factory and plant, advertised them for sale, sold them to Kock, and, after the sale, delivered to him the keys and possession of all the properly. Afterwards complainant filed a bill in equity against Kock and the corporation, and asked for the appointment of a receiver. A receiver was appointed, and then Fox filed his petition, praying that he be allowed $100 for his services in foreclosing for Kock, and it was allowed.
If Fox has any claim for his services, it is against Kock, who alone employed him. He chose to surrender the property without claiming his fees. In so doing, he abandoned his lien, and relied upon the personal liability of Kock. He rendered no services to complainant, or creditors generally.
Decree reversed, with costs, and petition dismissed.